La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
HH
 Ya anteriormente nos ha tocado en tres (3) oca-siones resolver controversias relacionadas con la práctica del Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) de “actualizar y preservar expedientes, carpetas, listas, ficheros, etc., de personas, agrupaciones y organiza-ciones, única y exclusivamente por creencias o tendencias políticas e ideológicas”.(1) En Noriega v. Gobernador, 122 D.P.R. 650 (1988),(2) (en adelante Noriega I) resolvimos que dicha práctica era inconstitucional y, posteriormente, en Noriega v. Gobernador, 130 D.P.R. 919 (1992), (en adelante Noriega II) resolvimos que no se podía eliminar de los ex-pedientes que fueran devueltos a las personas que los soli-citaran los nombres de quienes de alguna forma proveye-ron información a los agentes del orden público involucrados en la práctica declarada inconstitucional. Re-cientemente, en Medina v. Cruz Manzano, 141 D.P.R. 635 (1996), resolvimos que las personas que brindaron infor-mación al Estado para la confección de las carpetas no eran civilmente responsables, puesto que “la responsabili-dad civil y la condena total debe recaer única y exclusiva-mente en el Estado”. (Énfasis suprimido.) Cf. Noriega II, supra.
*122En esta ocasión regresan a nuestra atención varios ca-sos(3) para los que las decisiones emitidas en las opiniones relacionadas anteriormente sirven como punto de partida o de alguna otra forma demarcan su devenir. Hoy nos toca auscultar y analizar el alcance en nuestra jurisdicción de la disposición contenida en la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Mediante ésta, los tribunales pueden consolidar, total o parcialmente, casos pendientes ante sí que presentan cuestiones comunes de hecho o de derecho. Al resolver, no podemos olvidar que estamos “ante un caso constitucional e históricamente único, de singula-res remedios, cuya trayectoria requ[iere] el más ponderado análisis judicial sobre la marcha”. Noriega II, supra, pág. 932. También debemos tener presente que estamos ante un Tribunal de Primera Instancia de jurisdicción unificada, con amplia facultad para el manejo de los casos que se presentan ante su atención y que el Tribunal Supremo tiene facultad para, en bien de la justicia, ordenar la mejor utilización de los recursos disponibles del Sistema Judicial.
( — 1
Como corolario de nuestras decisiones en Noriega I, supra, y Noriega II, supra, se presentaron en las distintas salas del entonces Tribunal Superior varios casos civiles contra el E.L.A., entre otros demandados, en los que se reclamaba indemnización por los daños sufridos como con-*123secuencia de la práctica declarada inconstitucional en Noriega I, supra. El primero de estos casos, Fernández Pola y otros v. E.L.A. y otros, Civil Núm. ADP-90-0945, fue pre-sentado ante la Sala de San Juan del entonces Tribunal Superior. Posteriormente, otros siguieron. Entre éstos se encuentran: Vives Vázquez v. E.L.A. y otros, Civil Núm. BAC-93-0013 (Aibonito) y Gregory Carrasco y otros v. E.L.A., Civil Núm. ADP-92-1877 (Aguadilla).(4)
Ante la situación de haberse presentado estos casos en distintas salas del Tribunal de Primera Instancia y adu-ciendo la existencia de cuestiones comunes de hecho y de derecho con el caso de Fernández Pola y otros v. E.L.A. y otros, el Estado solicitó que los casos de Vives Vázquez v. E.L.A. y otros, supra (Aibonito) y Gregory Carrasco y otros v. E.L.A., supra (Aguadilla) fueran consolidados con el de Fernández Pola y otros v. E.L.A. y otros, supra (San Juan). Ambas solicitudes fueron declaradas sin lugar. De estas determinaciones recurre ante nos el E.L.A. En ambos casos le imputa al foro de instancia haber errado al denegar las solicitudes de consolidación. Nos pide que revoquemos los dictámenes y que ordenemos la consolidación de los casos ante nuestra consideración. Por los fundamentos que ex-*124pondremos procede que revoquemos los dictámenes recurridos(5)
Los casos ante nuestra consideración suponen la elabo-ración de una cuestión de derecho común a todos ellos. De-bemos establecer los parámetros y los criterios que deben guiar la discreción del Tribunal al analizar las solicitudes de consolidación presentadas por el E.L.A. Debemos tener presente varias consideraciones esenciales al llegar a nues-tra determinación. Primeramente, no podemos olvidar las dimensiones de los casos que se han presentado en el Tribunal de Primera Instancia motivados por la práctica ile-gal del Gobierno de levantar expedientes a base de consi-deraciones puramente ideológicas. En segundo lugar, cualquier análisis de las controversias procesales que se suscitan en nuestro ordenamiento requiere que reconozca-mos el carácter jurisdiccionalmente unificado de nuestro Sistema Judicial. También deben atenderse las normas que, no sólo reconocen la facultad, sino también el deber de los tribunales de intervenir dinámicamente en la tramita-ción de los casos ante su atención, aun cuando las partes no lo soliciten. Y, finalmente, debe recordarse la facultad inherente que tiene este Tribunal para disponer las bases reglamentarias necesarias para propiciar la más eficiente administración de la justicia, no sólo en relación con los casos ante nuestra consideración, sino también en cuanto al Sistema Judicial en general.
*125r — i i — I L_J
Para resolver la controversia que se nos presenta, co-menzaremos analizando los contornos de la figura procesal de la consolidación. Aunque esta figura ha formado parte de nuestro ordenamiento procesal desde comienzos de si-glo, nunca ha sido objeto de un análisis abarcador por nuestra parte. Sí hemos tenido la oportunidad de expresar-nos sobre los propósitos de la misma.
Así, en López Valdés v. Tribunal Superior, 96 D.P.R. 779, 792 (1968), reconocimos al comentar la regla de procedimiento civil atinente a la consolidación, entonces vigente, que “[u]n principio cardinal en nuestro derecho procesal es el de evitar la multiplicidad de pleitos, y de adjudicar en una causa las distintas reclamaciones de las partes cuando la naturaleza de las causas lo permiten”. De igual forma, pero años más tarde, reseñamos sobre la finalidad de la consolidación los aspectos siguientes: “evitar la proliferación de acciones, lograr la economía procesal y evitar la indeseable probabilidad de que suijan fallos incompatibles relacionados con un mismo incidente.” (Enfasis suprimido.) Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 608 (1989).
La regla de procedimiento civil de la cual surge la figura de la consolidación dispone como sigue:
Cuando estén pendientes ante el tribunal pleitos que envuel-van cuestiones comunes de hechos o de derecho, éste podrá or-denar la celebración de una sola vista o juicio de cualquiera o de todas las cuestiones litigiosas envueltas en dichos pleitos; podrá ordenar que todos los pleitos sean consolidados; y podrá, a este respecto, dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación. Regla 38.1 de Procedimiento Civil, supra.
Esta redacción corresponde sustancialmente a la Regla 42(a) Federal de Procedimiento Civil, 28 U.S.C. Ap. Dado lo anterior, resulta prudente que, al delimitar los contornos *126de la figura procesal de la consolidación en nuestra juris-dicción, examinemos la experiencia y los desarrollos nor-mativos en la jurisdicción federal respecto a esta figura. Este análisis, sin embargo, no puede perder de vista la naturaleza de nuestro sistema unificado de justicia, que supone consideraciones muy particulares, a la luz de las cuales se moldeará la norma que será de aplicación en nuestra jurisdicción. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 588 (1983); Pueblo v. Pacheco, 83 D.P.R. 526, 530-531 (1961). Vistos los propósitos enumerados, atenda-mos el contenido de la Regla 38.1 de Procedimiento Civil, supra, sobre consolidación.
De la redacción de la regla surge que existen dos (2) requisitos para que proceda inicialmente una solicitud de consolidación: que los casos presenten cuestiones comunes de hechos o de derecho, y que éstos estén pendientes ante el tribunal.
A. Con respecto al primero de estos requisitos, los tribunales federales, al interpretarlo, tienden a hacer un aná-lisis integrado de esta regla junto con las que regulan si-tuaciones análogas.(6) Por ejemplo, distinguen este requisito de la Regla 42(a) federal, supra, sobre consolida-ción, de los de la Regla 18 (28 U.S.C. Ap.) que trata sobre acumulación de reclamaciones (equivalente a nuestra Re-gla 14 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill) y los de la Regla 20(a) (28 U.S.C. Ap.) que trata sobre acumulación permisible de partes (similar a nuestra Regla 17.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III). Todas estas reglas, aunque difieren entre sí, tienen un propósito en común: que se puedan resolver distintas reclamaciones de forma simultánea. Con relación a la Regla 18, supra (nuestra Re-gla 14, supra) un demandante puede incluir en una de-*127manda todas las reclamaciones que tenga contra el deman-dado, aunque no exista relación alguna entre las distintas reclamaciones. En estos casos, por lo tanto, se admite la acumulación de reclamaciones sin necesidad de analizar la similaridad entre ellas. De otra parte, en la Regla 20(a) federal, supra (nuestra Regla 17.1, supra) se presta especial atención a los aspectos comunes de los hechos. La regla permite que se unan en un mismo pleito, como demandan-tes o demandados, a todas aquellas personas que tengan una reclamación o contra quienes se tengan reclamaciones, siempre que las mismas “surja[n] del mismo acto, omisión [o] evento”. Regla 17.1 de Procedimiento Civil, supra. El peso del análisis, por lo tanto, recae sobre la fuente de la reclamación.
En lo que respecta a la regla sobre consolidación, la Re-gla 42(a) federal, supra (nuestra Regla 38.1, supra) ésta sólo requiere la existencia de cuestiones comunes de he-chos o de derecho. Los casos a consolidarse, por lo tanto, deben tener asuntos en común, a diferencia de la Regla 18 federal, supra (Regla 14 nuestra, supra) pero no tienen que surgir del mismo evento o transacción, como requiere la Regla 20(a) federal, supra (Regla 17.1 nuestra, supra).
En cuanto al contenido específico de la regla sobre consolidación, se ha resuelto que no es necesario que la totalidad de las cuestiones de hecho y de derecho sean idénticas. De ahí que la existencia de consideraciones particulares sólo a algunos de los casos no impide que se conceda la consolidación. Skirvin v. Mesta, 141 F.2d 668 (10mo Cir. 1944). Tampoco se requiere que tanto las cuestiones de hechos como las de derecho sean comunes en los casos a consolidarse, siendo suficiente que haya similaridad en una u otra. La consolidación tampoco depende de que exista identidad entre las partes en los pleitos a consolidarse, aunque es un aspecto que puede pesar sobre el ánimo del juzgador al tomar la determinación. In re New York Asbestos Litigation, 145 F.R.D. 644 (1993); Cruz v. *128Robert Abbey, Inc., 778 F. Supp. 605 (E.D. N.Y. 1991); Thayer v. Shearson, Loeb, Rhoades, Inc., 99 F.R.D. 522 (W.D. N.Y. 1983). De ordinario, las acciones a consolidarse son de igual naturaleza, aunque ello no es un requisito indispensable para concederla. Moore’s Federal Practice Sec. 42-16 (1995).
B. El otro elemento que, según la regla, debe corroborarse antes de conceder la consolidación, es que los casos estén pendientes ante el tribunal. La jurisprudencia federal ha sostenido reiteradamente que este requisito implica que los casos tienen que estar pendientes ante un mismo distrito federal. In re Penn Central Commercial Paper Litigation, 62 F.R.D. 341 (S.D. N.Y. 1974); Silver v. Goodman, 234 F. Supp. 415 (D. Conn. 1964); Swindell-Dressler Corporation v. Dumbauld, 308 F.2d 267 (3er Cir. 1962); National Equipment Rental, Ltd. v. Fowler, 287 F.2d 43 (2do Cir. 1961); Anschell v. Sackheim, 145 F. Supp. 447 (D. N.J. 1956); Facen v. Royal Rotterdam Lloyd S.S. Co., 12 F.R.D. 443 (S.D. N.Y. 1952). Esta interpretación responde a la naturaleza del sistema federal, uno de jurisdicción limitada que requiere de un estatuto para que a un tribunal se le confiera jurisdicción sobre un asunto,(7) y por su organización en noventiún (91) tribunales de distrito, con una clara y particularizada demarcación territorial,(8) y trece (13) tribunales de apelaciones, también con una demarcación territorial específica(9). La misma impide que se consoliden casos que están pendientes ante varios tribunales de distritos federales(10) o ante los tribunales federales y los tribunales de los estados. El razonamiento en estos Ca-*129sos ha sido técnico y ha estado inmerso en consideraciones jurisdiccionales propias de un sistema de jurisdicción limitada. Los tribunales federales se refieren a conceptos que suponen en dicha jurisdicción la falta de autoridad en ley para promover la consolidación de casos pendientes ante distintos distritos judiciales; conceptos tales como competencia {venue) y traslado.(11)
*130En este sentido cabe destacar la diferencia en la naturaleza de los conceptos de competencia en nuestra jurisdicción y en la jurisdicción federal. En la nuestra, los conceptos de “competencia” y “traslado” son normas de trámite administrativo que promueven la mejor distribución de los casos y asuntos a través del sistema, procurando así una más eficiente utilización de los recursos y velando más cabalmente porque se haga justicia. Estas normas disponen las salas del Tribunal de Primera Instancia en las cuales, de ordinario, deberán presentarse y tramitarse las causas. Esto se hace a base de la ubicación de bienes inmuebles, del lugar donde haya surgido la causa de acción o de la residencia de las partes, entre otras consideraciones. Regla 3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ciertamente se trata de un concepto de importancia en nuestra jurisdicción, para los fines de una eficiente administración de la justicia. La inobservancia injustificada de estas nor-mas “puede conducir a la anarquía y resultar en detrimento de ‘una solución justa, rápida y económica de todo procedimiento’ ”. Lemar S.E. v. Vargas Rosado, 130 D.P.R. 203, 207-208 (1992). Sin embargo, no se trata de un concepto que dispone la autoridad o facultad potestativa de un tribunal para adjudicar controversias o para administrar los casos ante su consideración. La propia regla aclara que “[t]odo pleito podrá tramitarse en la sección o sala en que se presente por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento. De lo contrario, será transferido por orden del juez a la sección o sala correspondiente”. Regla 3.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véase la Orden Administrativa Núm. I de 20 de enero de 1995. Más aún, consistente con la unificación de nuestro Sistema Judicial, la referida regla dispone específicamente que ningún caso podrá ser desestimado por haberse presentado en una sala sin competencia. En este sentido, los conceptos de “competencia” y “traslado” que rigen en nuestro Sistema Judicial, se distinguen mar-*131cadamente de sus análogos federales, donde dichos concep-tos son de naturaleza jurisdiccional y requieren un análisis distinto.
En este sentido vemos que 28 U.S.C. see. 1391, por un lado, y 28 U.S.C. sees. 1404 y 1406, por el otro, tratan de las normas de competencia {venue) que facultan, bajo ciertas circunstancias, el traslado de una causa de un tribunal de distrito a otro en la esfera federal. En 28 U.S.C. sec. 1404(a)(12) se provee para el traslado de ciertas acciones que han sido correctamente presentadas en un tribunal de distrito, cuando sea necesario para la conveniencia de las partes o los testigos y en el interés de la justicia. La acción, sin embargo, y a diferencia de lo aplicable en nuestra jurisdicción, tiene que ser una que pudo haberse presentado originalmente en el tribunal de distrito al cual se transfiere la misma. En otras palabras, sólo procede el traslado si en ambos distritos hay competencia sobre la acción. Se ha interpretado que es indispensable que el tribunal al cual se va a transferir la acción tenga competencia {venue), conforme algún estatuto; requiere, además, que el demandado hubiese podido ser emplazado en el distrito donde se transfiere la acción {transferee forum must be one in which process could have been served on defendant). Este último requisito se refiere a la actuación afirmativa que le permite al tribunal concretizar la jurisdicción sobre la persona del demandado. C.A. Wright, The Law of Federal Courts, 4ta ed., Minnesota, West Publishing Co., 1983, pág. 263.
En este sentido la sección ha sido interpretada por el Tribunal Supremo federalp(13) como dispositiva de que el tribunal al cual se quiera transferir la causa es uno en el cual *132el demandante la pudo haber presentado desde un princi-pio, por lo que debe existir competencia en el tribunal al cual se transfiere la acción y, además, los fundamentos ne-cesarios para establecer la existencia de jurisdicción sobre la persona del demandado. Este requisito impide que, de no existir los requisitos necesarios, el demandado los supla allanándose a la solicitud de transferencia. Cuando el tribunal al cual se trasladará la acción no es uno donde la acción inicialmente pudo haber sido presentada, el consen-timiento del demandado no subsana el defecto jurisdiccional. Esta frase de 28 U.S.C. sec. 1404(a) (where it might have been brought) impone la obligación de que se tome en consideración la situación existente al momento en que se presenta la acción. (14) Si al efectuar dicho análi-sis se concluye que al momento en que se presentó la de-manda, el distrito al cual se quiere trasladar la acción no es uno en el cual el demandante pudo haber presentado la demanda, carecería el tribunal de facultad o autoridad para ordenar el traslado. Hoffman v. Blaski, 363 U.S. 335 (1960).
Vemos de este análisis que, en la jurisdicción federal, el concepto de “competencia” {venue) goza de características propias del concepto de “jurisdicción”. Se trata como una falta de autoridad para disponer respecto a un caso sobre el cual no existe competencia, de conformidad con algún estatuto que se la confiere (como en el caso de la see. 1406) o de falta de autoridad para trasladar un caso a un tribunal que carece de competencia (como en el caso de la sec-ción 1404).
Como podemos observar, en nuestra jurisdicción *133la situación es completamente distinta a la expuesta res-pecto a la jurisdicción federal. No es de aplicación, por lo tanto, la interpretación restrictiva y extremadamente téc-nica que sostiene la jurisprudencia federal respecto al re-quisito de la Regla 42(a) de Procedimiento Civil, supra, de que las acciones estén pendientes ante el mismo distrito. Esta interpretación es contraria a los principios básicos de un sistema judicial unificado. Sostiene una política proce-sal ajena a la norma de flexibilidad y liberalidad que debe prevalecer al atenderse solicitudes de consolidación y mi-lita en contra del concepto de tribunal unificado que im-pera en nuestra jurisdicción. Analicemos, aunque somera-mente, el principio de unificación en nuestro sistema de justicia.
C. Expresamente reconocida en el Art. IV, Sec. 2 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, la idea de la unificación del Sistema Judicial en Puerto Rico antecedió la adopción de nuestra Ley Fundamental. Ya para la reforma judicial impulsada en Puerto Rico en 1950, Ley Núm. 432 de 15 de mayo de 1950, se pueden reconocer trazos de la misma. En este sentido nos señala el ex Juez Presidente de este Tribunal, Don José Trías Monge, que la Ley Orgánica de la Judicatura de 1950, en su Art. 3 (4 L.P.R.A. sec. In.) “anticipaba ya una parte esencial del sistema vigente”. J. Trías Monge, El Sistema Judicial de Puerto Rico, Río Piedras, Ed. Universitaria, 1978, pág. 108. El mismo disponía lo siguiente:
... Por la presente el territorio de Puerto Rico se constituye en un distrito judicial.
Los tribunales de justicia ejercerán su jurisdicción sobre la totalidad del territorio comprendido en dicho distrito judicial. Art. 3 de la Ley Núm. 432 de 15 de mayo de 1950, supra.
La citada redacción establece un sólo distrito judicial y dispone claramente de limitaciones jurisdiccionales, hasta entonces prevalecientes en nuestro sistema de impartir justicia. El mismo interés que propulsó en 1950 la adop-*134ción de esta disposición, encontró apoyo en la Asamblea Constituyente. La disposición finalmente aprobada e incor-porada a la Constitución expresa que: “Los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y adminis-tración.” Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355.
El ex Juez Presidente Señor Trías Monge nos relata que la adopción de la disposición, aun con su precedente ava-lado legislativamente sólo dos (2) años antes, encontró, por consideraciones extrañas al asunto que hoy discutimos, fuertes tropiezos entre los miembros de la Asamblea Constituyente.
La transacción alcanzada, que en realidad no afectó la sustan-cia de la versión original, consistió en no establecer constitucio-nalmente el tribunal único, aunque disponiendo, del otro lado, que los tribunales de Puerto Rico constituirían un sistema in-tegrado en cuanto a determinados aspectos. La enumeración que se hacía de tales aspectos cubría, no obstante, todos los ne-cesarios para el logro de una unificación total. (Enfasis suplido.) Trías Monge, op. cit., págs. 117-118.
Logró así rango constitucional una idea que precedente-mente sólo había sido avalada por legislación. Esta carac-terística de unificación judicial era relativamente novel; al momento, sólo el estado de Nueva Jersey había logrado tal propósito.
Con relación a la enumeración contenida en la Ley de la Judicatura de 1952, que es la misma que contiene la Cons-titución, se ha dicho que:
[n]o se estimó que la adición de la frase [“en lo concerniente a jurisdicción, funcionamiento y administración”], tomada de la propia Constitución, limitaba en modo significativo alguno el ámbito de dicha idea, dada la amplitud de los conceptos “juris-dicción”, “funcionamiento y administración”. Trías Monge, op. cit., pág. 133.
La interpretación de los términos “jurisdicción”, “funcionamiento” y “administración” ha sido siempre y *135debe seguir siendo liberal, de suerte que se pueda alcanzar en la práctica el propósito de la unificación. Por lo tanto, en lo referente a jurisdicción, la aplicación del principio debe producir el reconocimiento que cualquier parte del Sistema Judicial tiene la facultad para resolver una causa. Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994); Noriega I, supra; Ramírez v. Registrador, 116 D.P.R. 541 (1985); Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153.(1980); Fine Art Wallpaper v. Wolff, 102 D.P.R. 451 (1974); Rosado v. Registrador, 71 D.P.R. 553 (1950). La unificación judicial, en la práctica, debe propender a soluciones que atiendan adecuadamente las necesidades cambiantes y cada vez más complejas que tiene nuestra sociedad. Nosotros, como Tribunal de última instancia, tenemos la responsabilidad constitucional de asegurarnos que el referido principio pro-duzca los resultados esperados de suerte que facilitemos la administración justa, rápida y económica de las causas que se presentan ante nuestros tribunales de justicia.
Tomando en consideración todo lo anteriormente ex-puesto, surge con meridiana claridad que en nuestro Sis-tema Judicial unificado la frase “[cjuando estén pendientes ante el tribunal”, contenida en la Regla 38.1 de Procedi-miento Civil, supra, sobre consolidación, sólo requiere que los casos a consolidarse se hayan presentado y su trámite esté pendiente ante alguna de las salas del Tribunal de Primera Instancia. (15)
D. Analizados y delimitados los dos (2) requisitos ya mencionados,(16) pasemos a considerar otros criterios *136cuya aplicación podría ayudar a guiar el criterio del juzga-dor al resolver solicitudes de consolidación. En términos generales, la jurisprudencia federal ha resuelto que al de-cidir sobre una solicitud de consolidación, el juzgador debe considerar si la misma propendería a una resolución justa, rápida y económica de las acciones. Igualmente debe con-siderar si la consolidación tiende a evitar resultados incon-sistentes entre las distintas disputas que presenten cues-tiones similares de hecho o de derecho. Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492 (11mo Cir. 1985); Consorti v. Armstrong World Industries, Inc., 72 F.3d 1003 (2do Cir. 1995). También de forma general, los tribunales han considerado los perjuicios que la consolida-ción podría causarles a los litigantes y al sistema de impar-tir justicia, y la posibilidad de que los mismos no puedan ser evitados mediante órdenes cautelares emitidas por el tribunal sentenciador, prestando especial atención a las circunstancias particulares del caso. Lo importante es que dadas las circunstancias, la consolidación tienda a promo-ver la buena administración de la justicia, la aceleración en la resolución de las disputas y la reducción de costos en la litigación. Prudential Ins. Co. of Am. v. Marine Nat. Exch. Bank, 55 F.R.D. 436 (E.D. Wis. 1972); Hendrix v. Raybestos-Manhattan, Inc., supra.(17)
Hay que considerar, también, que la posibilidad de perjuicio no impide necesariamente la concesión de la consolidación. Frente a una alegación de perjuicio por una de las partes, el tribunal debe hacer un balance de los in-*137tereses involucrados y ponderar el supuesto perjuicio, que debe ser real, no subjetivo, versus el interés de que se logre una solución justa, rápida y económica de la controversia. Debe, además, considerarse la posibilidad de que mediante órdenes cautelares puedan evitarse los efectos peijudicia-les de la consolidación. Consorti v. Armstrong World Industries, Inc., supra.(18)
El momento en que se solicita la consolidación es también un factor a considerar. Moore’s Federal Practice and Procedure, supra, pág. 42-6. El tribunal deberá analizar la etapa procesal en la cual se encuentran las acciones cuya consolidación se solicita. En este respecto considerará: la existencia de mociones potencialmente dispositivas de las acciones que estén pendientes ante los tribunales; si se han presentado todas las alegaciones requeridas por las Reglas de Procedimiento Civil; el descubrimiento de prueba a efectuarse o efectuado en los casos, y cualquier otra consideración respecto al desarrollo procesal de los casos que pueda ofrecer criterios al juzgador para guiar su ánimo.
En todo caso la decisión es circunstancial y requiere me-dir todas las consideraciones a favor y en contra de la con-solidación, prestando particular atención a los hechos que tenga ante sí el juzgador en relación con todos los casos respecto a los cuales se solicita la misma. Wright and Miller, supra, pág. 438. Es el balance de todas las considera-ciones lo que determina la decisión.
Por último, el juzgador debe tomar en consideración también, cuando sea pertinente, la complejidad de los casos. La consolidación ha sido citada como uno de los mecanismos a seguir para atender adecuadamente casos complejos, ya por la naturaleza de las controversias que pre-*138sentan o por la multiplicidad de partes. Manual for Complex Litigation, Centro Judicial Federal, 3ra ed., 1995, pág. 322.(19) En este sentido, en nuestra jurisdicción la con-solidación es un mecanismo adicional con el que cuenta el Tribunal de Primera Instancia para asegurarse de que en los pleitos ante su atención se produzca una “solución justa, rápida y económica ...”. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. De esta forma el Tribunal de Primera Instancia puede cumplir con mayor acierto su obligación de atender cabalmente los casos de esta natura-leza sometidos para su atención. En este sentido nos expre-samos anteriormente así, respecto a los casos complejos:
Los llamados casos complejos constituyen un reto a nuestro sistema judicial, y en particular al ordenamiento procesal moderno. Estos casos se caracterizan por tener múltiples par-tes y controversias de hechos o de derecho complejas y técnicas. Su manejo requiere remedios extraordinarios y órdenes parti-culares que reglamenten la conducta procesal de las partes y atiendan adecuadamente las reclamaciones de millonarias su-mas de dinero que suelen caracterizar estos litigios. A la par que nuestra sociedad crece y se desarrolla, este tipo de caso aumenta. Los problemas que surgen de la explosión urbana, industrial, científica y tecnológica desafían los esquemas adju-dicativos vigentes. Es ineludible el deber de los tribunales de acoplarse a esta nueva realidad. La forma tradicional de reso-lución de disputas resulta inadecuada para la litigación compleja. A este reto los tribunales tienen que enfrentarse de forma decidida e imaginativa, adaptando los mecanismos pro-cesales existentes y haciendo uso activo de todos los recursos que tienen a su disposición. Hay que estructurar los mecanis-mos procesales necesarios para adjudicar pronta y adecuada-mente este nuevo tipo de controversias. Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838, 847 (1986). Cf. Ortiz Rivera v. E.L.A., National Ins. Co., 125 D.P.R. 65, 69 (1989). Véase, además, Amaro González v. First Fed. Savs., 132 D.P.R. 1042 (1993).
*139Entendemos que la consolidación podría en circunstan-cias apropiadas propender a la mejor administración de este tipo de casos. La determinación, sin embargo, des-cansa en la sana discreción del juez de instancia, quien deberá decidir, a la luz de los hechos ante sí, la procedencia de la misma. En este sentido el tribunal sentenciador tiene amplia facultad para disponer de los procedimientos ante su consideración de forma que se pueda asegurar la más eficiente administración de la justicia. Véase Vellón v. Squibb Mfg., Inc., supra.
Se trata de la misma facultad que hemos reconocido, o a la cual hemos aludido, en el pasado en múltiples ocasiones y ante diversas situaciones. Véase Unisys v. Ramallo Brothers, 128 D.P.R. 842, esc. 8 (1991). Más que una facultad, en la mayor parte de los casos hemos aludido a un deber que se le impone al Tribunal de Primera Instancia de ac-tuar afirmativa y dinámicamente en la tramitación de los casos ante su consideración. Véanse: Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994); Cuadrado Carrion v. Romero Barceló, 120 D.P.R. 434 (1988); Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20 (1986). Esta interven-ción no tiene que depender de la solicitud que a los efectos le hagan las partes, sino que puede surgir incluso motu proprio por parte del Tribunal. Lluch v. España Service Sta., 117 D.P.R. 729, 743-744 (1986); Coop, de Crédito v. Soc. de Gananciales, 104 D.P.R. 675, 677 (1976); Corporación Azucarera v. Tribunal Superior, 104 D.P.R. 214, 218 (1975). En este último caso expresamos que:
En la ventilación de pleitos que absorben gran parte del tiempo útil del tribunal, las salas de instancia no deben vacilar en utilizar al máximo los recursos de Reglas para aligerar los procedimientos, aun cuando tengan que originarlos motu pro-prio ante la falta de iniciativa de las partes, con la restricción y mesura que proteja los derechos de los litigantes. Corporación Azucarera v. Tribunal Superior, supra, pág. 218.
*140Debemos recordar que las Reglas de Procedimiento Civil, al igual que los otros cuerpos de normas procesales, tienen que servir el propósito de resolver justa, rápida y económicamente las controversias que se presenten ante nuestros tribunales. Es por eso que la facultad de actuar afirmativa y dinámicamente en la tramitación de los casos debe ir acompañada de “un enfoque integral, pragmático y creativo de nuestro ordenamiento procesal y sustantivo [para] que con voluntad, sinceridad y acción, [se] le dé vida a dichos valores y los convierta en vivencias y realidades cotidianas, atendiendo así las altas expectativas de nuestro contorno social”. Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283, 288 (1988).
Esta facultad permite incluso, en ocasiones, la creación por parte de los tribunales de normas procesales que pro-muevan la administración de la justicia y la búsqueda de la verdad.
Los tribunales poseen el poder inherente de crear las reglas de procedimiento necesarias para facilitar la administración de la justicia y promover la búsqueda de la verdad. Este poder, por lo tanto, no es creado ni se circunscribe por los estatutos y re-glamentos que lo definen. Por el contrario, se observa que am-bos, el procedimiento civil y el procedimiento criminal, com-prenden un cuerpo legal creado judicialmente. Meléndez, F.E.I., 135 D.P.R. 610, 615 (1994).(20)
Estas expresiones tienen gran impacto sobre la gestión de los tribunales sentenciadores, que son los que con mayor frecuencia, en el trámite cotidiano, se encuentran ante situaciones noveles para las cuales podría no existir un procedimiento previamente establecido.
De otra parte, sobre el Tribunal Supremo, por ser el Tribunal de última instancia, recae la responsabilidad de velar por el adecuado funcionamiento del Sistema *141Judicial. Para viabilizar esta gestión, el Art. V, Sec. 6 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, dispone que el poder de reglamentación de los procedi-mientos en los tribunales es uno que la Rama Legislativa comparte con nosotros. El Art. V, Sec. 7, Const. E.L.A., supra, por su parte, hace claro que la administración de los tribunales es un deber que recae exclusivamente en este Tribunal, y en particular sobre el Juez Presidente que es el que dirige su administración.
De todo lo antes expuesto, se puede colegir que mientras la función del tribunal sentenciador es atender los casos y asuntos inmediatamente ante su consideración, nuestro deber trasciende esta función y nos obliga a velar por el adecuado funcionamiento de todo el sistema, en todo momento. Nuestras actuaciones necesariamente van más allá de las particularidades de cualquier caso. Sus efectos están destinados a afectar generalmente los trámites ante los tribunales de justicia. Siempre hemos estado conscien-tes de este deber y de las responsabilidades que el mismo entraña. Así, por ejemplo, en Márquez Estrella, Ex parte 128 D.P.R. 243, 248 (1991), aludimos a “nuestra facultad inherente para pautar normas procesales cuando [é]stas sean necesarias para hacer viable la tramitación de los casos”. Allí dispusimos un procedimiento para reglamentar el juicio de exequátur. Igualmente, en Asoc. Drs. Cuidado Salud Visual v. Morales, 124 D.P.R. 591 (1989), dispusimos mediante resolución que, sobre el cómputo de los términos dispuestos en las leyes y reglas aplicables a los casos pen-dientes o a ser presentados ante los tribunales, se exclui-rían los días que siguieron al paso del huracán Hugo por nuestra isla. En el presente caso actuamos de conformidad con dicha facultad.
En cuanto al alcance de la discreción que am-para al Tribunal de Primera Instancia en la tramitación de los casos, también se ha reconocido bastante amplitud, más aún cuando se trata del manejo de casos complejos. *142Igual alcance tiene respecto al mecanismo de la consolidación. El tribunal puede ordenar, a estos efectos, la consolidación sobre determinadas controversias, tanto para fines de los procedimientos anteriores al juicio, como para el juicio propiamente. Estas alternativas son cónso-nas con el amplio marco de discreción que tienen los jueces de instancia en el manejo de este tipo de caso.
Igualmente, puede recurrir a otras vías para asegurar el mismo propósito. Por ejemplo, el tribunal sentenciador puede agrupar las reclamaciones a base de su contenido o de las partes envueltas. Podría agruparlas, también, a base de las defensas que se hayan presentado y cuya reso-lución esté pendiente.
La discreción es amplia. Una determinación sobre una solicitud de consolidación, efectuada luego de un análisis ponderado de la totalidad de las circunstancias de los casos cuya consolidación se solicita, merecerá gran deferencia por parte del tribunal que la revise. Sólo será alterada cuando se haya omitido considerar algún factor importante o cuando de alguna otra forma se incurra en un abuso de discreción.
IV
En los casos ahora ante nuestra consideración, los jue-ces que atendieron las mociones de consolidación no tuvie-ron el beneficio de nuestro análisis. Emitieron sus decisio-nes sólo a base de los hechos del caso que tenían ante sí. Por ende, no consideraron los factores atinentes a los casos pendientes en otras salas, con los que se pretendía efectuar la consolidación. (21) Al no tener el beneficio de estos otros *143hechos, y nuestras guías de análisis con respecto a la con-solidación, el balance de intereses efectuado estuvo incompleto. Procede, pues, revocar las determinaciones emitidas en Vives Vázquez v. E.L.A. y otros, CE-93-341, y Gregory Carrasco y otros v. E.L.A., CE-93-575, mediante las cuales se denegaron las peticiones de consolidación presentadas.
Por la naturaleza de los casos, el hecho que se encuen-tran pendientes ante el foro de instancia otros que emanan de los mismos hechos y en consideración a nuestra facultad inherente para administrar el Sistema Judicial, el Tribunal le instruye al Juez Presidente que designe un Juez Superior para que atienda todos los casos de esta natura-leza que hayan sido presentados y se encuentren pendien-tes ante el Tribunal de Primera Instancia.(22) El E.L.A. de-berá informar(23) al Juez Superior, así designado, todos los casos de esta naturaleza que se encuentren pendientes ante el Tribunal de Primera Instancia, dentro de un tér-mino no mayor de diez (10) días a partir de la fecha en que se notifique la designación de dicho juez. A este Juez Superior se le asignarán todos los casos identificados y será éste quien resuelva las mociones de consolidación a tenor con las normas antes esbozadas; también determinará cuál será el manejo de los mismos y los resolverá en los méritos. Los casos continuarán en las Salas en que han sido presen-tados hasta que el juez designado disponga otra cosa. Di*144cho juez actuará como juez itinerante en estas salas para propósitos de atender estos casos, facilitando así el acceso de las partes y de los litigantes al tribunal de justicia(24) Si después de analizar los casos, el juez designado entendiese que el estado procesal de alguno de ellos no justificaba la reasignación del mismo por la etapa avanzada en que se encuentre su tramitación, se lo informará al Juez Presi-dente quien podrá ordenar que éste continúe bajo la aten-ción del juez que antes lo tenía a su cargo. Este proceder es cónsono con el interés que ha informado el curso decisorio que hemos seguido en la presente opinión.

Se dictará sentencia de conformidad con lo anterior.

El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Negrón García se inhibió.
— O —

 Noriega v. Gobernador, 130 D.P.R. 919, 920 (1992). En los sucesivo nos refe-riremos a esta opinión como Noriega II.


 En lo sucesivo nos referiremos a esta opinión de Noriega v. Gobernador, 122 D.P.R. 650 (1988), como Noriega I.


 Los casos ahora ante nuestra consideración son los siguientes: Vives Vázquez v. E.L.A. y otros, CE-93-341; Gregory Carrasco y otros v. E.L.A., CE-93-575; Fernández Pola y otros v. E.L.A., CE-93-600, y Morales Cosme y otros v. E.L.A. y otros, CE-93-698 y CE-93-699. El citado caso de Gregory Carrasco y otros v. E.L.A., presen-tado ante la Sala de Aguadilla del entonces Tribunal Superior de Puerto Rico, fue consolidado en instancia con otros dos (2) casos presentados ante la misma sala. Éstos son los casos de Gilberto Maisonave y otros v. Arce y otros, Civil Núm. ADP-93-009, y López Jiménez y otros v. E.L.A., Civil Núm. ADP-93-002. En instancia los citados casos de Fernández Pola y otros v. E.L.A., y Morales Cosme y otros v. E.L.A. y otros, fueron consolidados entre sí. Por otro lado, consolidamos todos los recursos presentados ante nuestra consideración para fines de resolver la controversia que ahora se nos plantea.


 Además de los anteriormente mencionados, se nos ha informado sobre otros casos que igualmente han sido presentados contra el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) en diversas salas del ahora Tribunal de Primera Instancia que surgen de la práctica declarada ilegal en Noriega I, supra. A saber, López Jiménez v. E.L.A., Civil Núm. ADP-93-002 (Aguadilla); Maisonave Nieves v. Arce, Civil Núm. ADP-93-009 (Aguadilla); Gelpí Rodríguez v. E.L.A., Civil Núm. KAC-92-1066 (San Juan); González Claudio v. E.L.A., Civil Núm. KDP-93-0126 (San Juan); Cruz Aguayo v. E.L.A., Civil Núm. EDP-93-0086 (Caguas); López Ortiz v. E.L.A., Civil Núm. ADP-93-0095 (Aguadilla); Gómez Cubero y otros v. E.L.A. y otros, Caso Núm. ADP-93-0066 (Aguadilla); Arcelay Medina v. Policía de Puerto Rico y otros, Civil Núm. ADP-93-0067 (Aguadilla); Dávila Carrión v. E.L.A., Civil Núm. KDP-93-0727 (San Juan); Díaz Ruiz y otros v. E.L.A. y otros, Civil Núm. HDP-93-0086 (Humacao); Vega Rivera v. E.L.A., Civil Núm. ADP-93-0046 (Aguadilla); Serrano Rivas v. E.L.A. y otros, Civil Núm. IDP-93-0186; Santiago Estrada y otros v. E.L.A. y otros, Civil Núm. KDP-93-0805 (San Juan); Cerpa Rivera v. E.L.A. y otros, Civil Núm. BAC-93-0117 (Aibonito); Edwards Nisbitt v. E.L.A. y otros, Civil Núm. JDP-93-0160 (Ponce); Silén Acevedo v. Arsenio Torres y otros, Civil Núm. KDP-93-0849 (San Juan); González Rivera y otros v. E.L.A. y otros, Civil Núm. KDP-93-0746 (San Juan); Delgado Colón v. E.L.A, Civil Núm. KDP-93-0746 (San Juan).


 Igual solicitud presentó el E.L.A. en el caso de Fernández Pola y otros v. E.L.A., supra. Dado que al momento ya se habían presentado ante este Tribunal los recursos en los casos de Vives Vázquez v. E.L.A. y otros, supra, y Gregory Carrasco y otros v. E.L.A., supra, el tribunal de instancia decidió no expresarse respecto a la solicitud de consolidación hasta que delineáramos las pautas a seguir en relación con dicha petición. Sin embargo, ordenó al E.L.A. contestar las demandas presentadas en los citados casos de Fernández Pola y otros v. E.L.A., y Morales Cosme y otros v. Arce y otros. Ambos están ante el Tribunal de Primera Instancia, Sala Superior de San Juan. De esta determinación recurrió el E.L.A. ante nos en el citado caso de Fernández Pola y otros v. E.L.A. Le imputó al foro de instancia haber errado al ordenarle contestar la demanda antes de disponer sobre el planteamiento de consolidación.


 9 Wright and Miller, Federal Practice and Procedure: Civil 2d See. 2382, págs. 431-432 (1995).


 En la esfera federal la jurisdicción del tribunal no se presume, hay que alegarla específicamente y tiene que surgir de algún estatuto o regla.


 28 U.S.C. secs. 81-131. El número de tribunales señalado no incluye los tribunales del Canal de Panamá, Guam, las Islas Vírgenes y las Islas Marianas.


 Once (11) de éstos corresponden a cada uno de los circuitos federales, uno al Distrito de Columbia y otro al Circuito Federal.


 Debemos recordar que estamos tratando la consolidación que promueve la Regla 42(a) de Procedimiento Civil, 28 U.S.C. Ap., no la que se permite bajo 28 *129U.S.C. see. 1407, sobre litigación en múltiples distritos. Esta disposición estatutaria permite, a manera de excepción, el traslado de acciones que estén pendientes ante distintos distritos, pero sólo a los fines de llevar a cabo procedimientos anteriores al juicio de forma coordinada o consolidada. El traslado bajo esta sección, a su vez, se distingue de la norma general establecida bajo 28 U.S.C. sec. 1404(a) ó 1406(a), en que al amparo de estas últimas el traslado se efectúa para todo propósito, mientras que el traslado bajo la sección 1407 es sólo para procedimientos anteriores al juicio.


 Incluso, en casos donde puede proceder el traslado de un caso, la posibilidad de que éste pueda ser consolidado con otro pendiente en otro distrito, ha pesado en el ánimo de algunos tribunales al resolver una solicitud de traslado. Continental Grain Co. v. Barge FBL-585, 364 U.S. 19 (1960).
Como ejemplo de los razonamientos que aluden a la falta de autoridad para actuar, en In re Penn Central Commercial Paper Litigation, 62 F.R.D. 341 (S.D. N.Y. 1974), en el Tribunal de Distrito Federal para el Distrito Sur de Nueva York, se habían consolidado sobre cuarenta y seis (46) casos para procedimientos anteriores al juicio, de acuerdo a 28 U.S.C. see. 1407. Una de las partes en los casos que el tribunal tenía ante sí para propósitos de resolver los procedimientos con antelación al juicio solicitó que éste ordenara que el suyo fuera consolidado con otro caso pem diente ante dicho tribunal para su resolución en los méritos. El tribunal denegó la solicitud. Razonó que la sección 1407 limitaba la jurisdicción del tribunal al cual se transfiere la acción para procedimientos anteriores al juicio, mientras que la conso-lidación al amparo de la Regla 42(a) de Procedimiento Civil federal, supra, tiene un efecto que trasciende la etapa procesal de la sección 1407. Al así resolver dispuso, expresamente, lo siguiente:
“Rule 42 clearly contemplates a consolidation for proceedings beyond, as well as during, the pretrial stage of an action; indeed what Seattle-First seeks is a consolidation for all purposes. Shulman II is pending before this court pursuant to 28 U.S.C. sec. 1407 which restricts the jurisdiction of this court to pretrial proceedings. While Shulman II is clearly pending before this court for pretrial purposes it is not pending in the sense meant by Rule 42 because that Rule exists in the context of a consolidation for purposes, extending beyond pretrial. Accordingly, for a court to effect a consolidation pursuant to Rule 42, the actions to be consolidated must both be pending before the court for all purposes. That is not the case here and thus the court does not have the power to consolidate Shulman II with Shulman I in accordance with Rule 42.” In re Penn Central Commercial Paper Litigation, supra, pág. 344.
El tribunal se declaró sin facultad, ausente un traslado al amparo de 28 U.S.C. sec. 1404(a) ó 1406(a), para ordenar la consolidación. Como podrá observarse, este es un análisis jurisdiccional válido sólo cuando se está ante un sistema judicial de jurisdicción limitada, donde para que un tribunal tenga jurisdicción sobre un caso o asunto es necesario que exista un estatuto o regla que la viabilice. El consentimiento de las partes y la anuencia del juez no puede suplir esta falta de competencia sobre el caso.


 Dicha sección dispone que:
“(a) For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought(Enfasis suplido.)


 Hoffman v. Blaski, 363 U.S. 335 (1960).


 La sección 1406(a) —28 U.S.C. sec. 1406(a)— por su parte, permite el tras-lado como una alternativa a la desestimación cuando la acción se ha presentado en un foro sin competencia. Dispone que: “The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.” En estos casos el traslado se impone como una excepción a la norma que permite la desestimación de la acción que se presenta en un distrito sin compe-tencia {venue).


 Existen otras consideraciones propias al sistema federal, cuando se enfrenta el problema de la consolidación de casos pendientes ante distintos distritos, que no están presentes en nuestra jurisdicción. Por ejemplo, cabe señalar, entre otros, el problema de la ley aplicable cuando la jurisdicción del tribunal federal se predica en diversidad de ciudadanía.


 Según la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, estos requi-sitos son: (1) que los casos estén pendientes ante el tribunal, y (2) que los mismos presenten cuestiones comunes de hecho o de derecho.


 En la esfera federal, respecto a los efectos que puede causar la consolidación a las partes, se presta atención al perjuicio que puedan sufrir los litigantes en la resolución del recurso en cuanto al ánimo del juzgador de hechos. Arnold v. Eastern Air Lines, Inc., 712 F.2d 899 (4to Cir. 1983); Cain v. Armstrong World Industries, 785 F. Supp. 1448 (S.D. Ala. 1992); Bradley v. Soo Line R. Co., 88 F.R.D. 307 (E.D. Wis. 1980). Este criterio es considerado por el tribunal sentenciador, ya que en el sistema de justicia federal las acciones, con pocas excepciones, se ven ante un jurado. El criterio carece de importancia en nuestro ordenamiento, donde no existe derecho a juicio por jurado en lo civil, por lo que la posibilidad del perjuicio al que se refiere la jurisprudencia federal citada no es aplicable.


 La redacción de la Regla 38.1 de Procedimiento Civil, supra, avala la dis-creción necesaria al disponer que el Tribunal podrá “dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación”.


 En la esfera federal fue esta consideración la que motivó la aprobación de la sección 1407 del título 28 de U.S.C.A. que viabiliza la consolidación de casos, entre estos los complejos, que se encuentran en distintos distritos. Esta disposición sólo permite una consolidación parcial para facilitar la resolución de procedimientos con antelación al juicio.


 Allí también aclaramos que el ejercicio de esta facultad está limitado, en cuanto no puede contravenir el ordenamiento vigente. Véase, además, Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529, 542 (1989).


 Ello pudo haber sido procurado mediante una orden dirigida a la parte que solicitó el traslado, el Estado, ya que por la naturaleza muy particular de estos casos era un demandado en prácticamente todos los casos que emanaban de su práctica de “preparar, actualizar y preservar expedientes, carpetas, listas, ficheros, etc., de per-sonas, agrupaciones y organizaciones, única y exclusivamente por creencias o ten-dencias políticas e ideológicas”. Noriega II, supra, pág. 926.


 Entendemos que en el futuro podrían surgir otros casos, con dimensiones análogas a las de los presentes, que ameriten igualmente la designación de un juez itinerante. Siendo este un asunto administrativo, de surgir tal necesidad la misma podría ser identificada por el Consejo Asesor Judicial, el cual está constituido en lo pertinente por el Juez Presidente del Tribunal Supremo, la Directora Administrativa de los Tribunales y los Jueces Administradores Regionales. Este Consejo se reúne, como regla general, cada dos (2) meses para atender problemas particulares que surjan con relación a la administración del sistema de justicia. Este es el foro más adecuado para identificar la presencia de casos que ameriten tal designación y traer dicha necesidad a la atención del Juez Presidente, quien tiene la facultad de efectuar la misma.


 Incluirá, para cada caso, el nombre de las partes, el número que le ha sido asignado, la sala del Tribunal de Primera Instancia donde se encuentra y el nombre del (de la) juez que tiene a su cargo el mismo.


 No obstante lo anterior, los demandados que a la fecha de esta decisión no hayan presentado su contestación a la demanda deberán hacerlo dentro de un pe-ríodo no mayor de diez (10) días a partir de la remisión del mandato en los casos ahora ante nuestra consideración a las distintas salas del Tribunal de Primera Instancia. No se concederán prórrogas, salvo que el juez designado determine que existe una causa justificada que la amerite.
Respecto a este asunto quisiéramos recalcar que siempre se debe tener presente que los casos al consolidarse no pierden su carácter individual. “De ordinario la consolidación de [los] pleitos no tiene el efecto de que automáticamente las partes y alegaciones de uno se conviertan en partes y alegaciones del otro ...” Cuadrado v. García, 99 D.P.R. 154, 157 (1970). Véase Johnson v. Manhattan Ry. Co., 289 U.S. 479 (1933). De lo anterior se deduce que, aun cuando las acciones que nos ocupan sean consolidadas, las partes demandadas deberán presentar sus contestaciones a las demandas presentadas en su contra y llevar a cabo el descubrimiento de prueba a tenor con sus alegaciones.